Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102a as being clearly anticipated by Connor 20090179114. 

See especially fig. 6, where there is disclosed an exemplary operation of an emergency flight control system, or incident mitigation system. 700, 702 and 704 show variations of an “activation device”. For example, as shown at 700, the crew triggers the system. This may be through the use of one or more devices on the aircraft, such as a button or combination of buttons, or through any other method of sending a signal. Alternatively, the system is activated by an external trigger, illustrated at

The external trigger can be a signal sent from a remote location. The location may be from ATC, a control center of the aircraft's airline, a government facility, a chase plane or another location. The signal may be a digital or analog communication signal. It may be sent using any number of available frequencies, such as UHF or VHF. Encryption may also be used. Step 704 illustrates activation through an automatically generated trigger. This trigger may originate from the aircraft's flight management


system, flight control computer, or another device. An event, such as a deviation from an intended flight pattern, an explosive decompression of the cabin, a sudden loss of altitude or an erratic flight path may be programmed to trigger the system. Other events, or a combination of events, may also be used to trigger the system.

Once the activation trigger is generated, it is received by the system, as shown at step 706. Upon receipt of the signal, the system must make an election regarding control of the aircraft, as shown at step 708. If the signal does not request external flight control, then the system may execute a preprogrammed flight plan, as shown at step 710. The preprogrammed flight plan may be stored in the aircraft's autopilot, flight management system, flight control computer, or at another location. A signal that is generated internally, like the crew-generated trigger, likely would not request external fight control, because the signal is not being generated from a remote location having equipment and/or personnel (e.g., ATC center) that could control the aircraft. Likewise, an automatically generated trigger likely might not request external flight control because it is also a signal originating internally.

If the signal or trigger does "request" external flight control, the system must additionally determine if the external control of the aircraft should be via autopilot, as shown at step 712. If the signal requests the use of autopilot, the entity sending the signal may also transmit a flight plan to the aircraft, as shown at step 714. The flight plan may be updated one or more times during the operation of the system. This allows ground controllers to change the path of the aircraft as changing circumstances may warrant.


control settings, engine power level, fuel level, landing gear position, air speed, and any other necessary or desirable information to the remote location where the information may be used in flying the aircraft.

As shown at step 718, the aircraft may, subsequent to receiving an activation trigger, receive a deactivation trigger. A deactivation trigger could be generated within or outside of the aircraft once authorized personnel determine that a hijacking or other danger to the aircraft no longer poses a threat. The deactivation trigger could be generated either in-flight or after the flight has safely ended. As an example, a member or members of the crew could enter a password on a keypad to deactivate the system while in flight; a weight-on-wheels or airspeed indication could also be used to determine that the aircraft has landed, resulting in a deactivation trigger being generated.

In the event that a hijacker forces a crewmember to deactivate the system, the process of activating the system as described above could simply be repeated upon external or onboard detection of an unauthorized deviation from an expected or safe flight path. In such an event, it would also be possible to lock-out future attempts to deactivate the system while the aircraft is still in flight.

At step 720, if the system receives a deactivation trigger, cockpit control of the aircraft may be re-enabled, and the special reversionary mode could be disabled (step 722).


capabilities may be utilized to safely land a hijacked aircraft in an emergency situation.
          In another alternative embodiment, a collision avoidance system may be used, such as to inform nearby aircraft that a reversionary mode has been entered.

Response to Arguments
Applicant's arguments filed 12/13/21 have been fully considered but they are not persuasive. 
Applicant relies on 37 CFR 1.104c2 which states in part “The pertinence of each reference, if not apparent, must be clearly explained…”.  The Examiner submits that the Connor reference does make apparent each and every of applicant’s claimed features.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P ELLIS whose telephone number is (571)272-6914. The examiner can normally be reached on normal business hours.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Collins can be reached on 571.272.6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P ELLIS/ Primary Examiner, Art Unit 3644